DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (hereinafter Qiu)(US 2012/0102179) in view of Pattan et al. (hereinafter Pattan)(US 2020/0089552) and Wu et al. (hereinafter Wu)(US 2015/0103670).
Regarding claim 1, Qiu teaches a method, comprising: receiving, by an entity, an application programming interface (API) calling request, wherein the API calling request comprising an API identifier, the SCS/AS being a third party service provider: determining in reposne to API calling request, by the service function entity according to a relationship between the API identifier and a content charging parameter, the content charging parameter corresponding to the API identifier; recording, by the service capability exposure function entity, charging data according to the content charging parameter that is determined by the service function entity and that corresponds to the API identifier, the charging data recorded by the service function entity comprising information of the service provider(P[0044], Widget ID and 
Qiu  further teaches wherein the correspondence between the API identifier and the content charging parameter is configured (P[0073], the bill may include the user ID, the used Widget ID, the used API ID, and a generated charge amount; Fig. 4, items S408-S412; query the API ID and the charging policy of the API; also P[0087-0089]; P[0105], Query original charging information of using the API according to the API ID; also P[0073], the bill may include the user ID, the used Widget ID, the used API ID, and a generated charge amount; [0069] a charging policy registered by the Widget according to the Widget ID; P[0105], Query original charging information of using the API according to the API ID). 
Qiu did not teach explicitly a service capability exposure function entity (SCEF) via a T8 interface, an application programming interface (API) calling request from a service capability server/an application server (SCS/AS); configured in the SCEF, the content charging parameter corresponding to the API identifier, the content charging parameter comprising location information indication that indicates to record location information; recording, by the service capability exposure function entity based on the location information indication, charging data according to the content charging parameter that is determined by the SCEF and that corresponds to the API identifier, the charging data recorded by the SCEF comprising location information user equipment that communicated with the SCS/AS that received the API calling request. However, Pattan teaches in an analogous art a service capability exposure function entity (SCEF) via a T8 interface, an application programming interface (API) calling request from a service capability server/an application server (SCS/AS)(Fig. 10, T8 interface shown on configured in the SCEF, the content charging parameter corresponding to the API identifier, the content charging parameter comprising location information indication that indicates to record location information; recording, by the service capability exposure function entity based on the location information indication, charging data according to the content charging parameter that is determined by the SCEF and that corresponds to the API identifier, the charging data recorded by the SCEF comprising location information user equipment that communicated with the SCS/AS that received the API calling request (P[0122, 0135], location change information of application invoking service API; P[0157], CAPIF can be integrated with service capability exposure function SCEF in the LTE system; resource usage, charging records;  claim 7). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to a service capability exposure function entity (SCEF) via a T8 interface, an application programming interface (API) calling request from a service capability server/an application server (SCS/AS); configure in the SCEF, the content charging parameter corresponding to the API identifier, the content charging parameter comprising location information indication that indicates to record location information; recording, by the service capability exposure function entity based on the location information indication, charging data according to the content charging parameter that is determined by the SCEF and that corresponds to the API identifier, the charging data recorded by the SCEF comprising location information user equipment that communicated with the SCS/AS that received the API calling request in order to provide the charge information used for charging for the API usage. 
The combinations of Qiu and Pattan teaches all the particulars of the claim except the method, wherein sending, by the service function entity, the charging data oa charging system. However, Wu teaches in an analogous art the method, wherein and sending, by the service 
Regrading claim 2, Qiu teaches the method according to claim 1, wherein the API identifier has a one-to-one correspondence to the content charging parameter(P[0044], compare the widget ID and API ID with the registration information).  
Regrading claim 4, Qiu teaches the method according to claim 1, wherein the API calling request further comprises a caller identifier, the charging data comprises the caller identifier, and the caller identifier identifies a requester sending the API calling request(P[0067], user ID).  
Regrading claim 5, Qiu teaches the method according to claim 1, wherein the PI calling request further comprises an association parameter, wherein the association parameter associates the API calling request with an API calling response to perform associated charging(P[0054], charging policy registered by widget).  
Regrading claim 6, Qiu teaches the method according to claim 1, wherein: the charging data further comprises a parameter shared by charging message bodies and a configured parameter for charging; the parameter shared by the charging message bodies comprises a record type, a service identifier, the API identifier, charged-party information, a node identifier, or a record sequence number; and the configured parameter for charging comprises an API subtype, an association identifier, a record start time, a duration, a user session connection identifier, a charging characteristic, an external-group identifier, a record closing reason, an API calling quantity, or a calling failure reason(P[0053]).  

Regarding claim 8, Qiu in view of Pattan, Palnati and Wu teaches the method according to claim 7, wherein recording, by the capability exposure function entity, charging data according to the content charging parameter comprises: calling, by the capability exposure function entity, a network capability according to the API calling request; and recording, according to the content charging parameter, the charging data generated for calling the network capability(Pattan:claim 7;  Wu: P[0176-0177]).  
Regarding claim 9, Qiu in view of Pattan, Palnati and Wu teaches the method according to claim 8, wherein calling, by the capability exposure function entity, the network capability according to the API calling request; and recording, according to the content charging parameter, the charging data generated for calling the network capability comprises: calling, by the capability exposure function entity, the network capability according to a HW 8553o657USo4-36-group message sending request; and recording, according to the location information and the group information, the charging data generated for calling the network capability, wherein the charging data comprises a quantity of group identifiers, a location of a group message, an accuracy of a group message, a 
Regarding claim 10, Qiu in view of Pattan, Palnati and Wu teaches the method according to claim 8, wherein calling, by the capability exposure function entity, the network capability according to the API calling request; and recording, according to the content charging parameter, the charging data generated for calling the network capability comprises: calling, by the capability exposure function entity, the network capability according to an event monitoring request; and recording, according to the location information, the charging data generated for calling the network capability, wherein the charging data comprises a monitoring type, a maximum monitoring reporting quantity, an actual reporting quantity, a reporting time period, or an actual reporting timestamp(Qiu: Figure 1A, item S114, collect charge information and record the collected charge information; P0085], charging according to the number of use times; three charging policies).
Regarding claim 11, Qiu in view of Pattan and Wu teaches the method according to claim 8, wherein calling, by the capability exposure function entity, the network capability according to the API calling request; and recording, according to the content charging parameter, the charging data generated for calling the network capability comprises: calling, by the capability exposure function entity, the network capability according to a QoS configuration request; and recording, according to the QoS information, the charging data generated for calling the network capability, wherein the charging data comprises a QoS attribute, application streaming information, or duration or traffic information(Wu: Abstract; P[0146], data duration).  

Claims 18-20 are rejected for the same reason as set forth in claims 7-9 respectively.



Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. Further the the Foreign Application priority data includes the limitations taught of Pattan (page 15; also T8 interface in Fig. 6/8).
The amended limitation is being taught by Pattan as shown below:  configured in the SCEF, the content charging parameter corresponding to the API identifier, the content charging parameter comprising location information indication that indicates to record location information; recording, by the service capability exposure function entity based on the location information indication, charging data according to the content charging parameter that is determined by the SCEF and that corresponds to the API identifier, the charging data recorded by the SCEF comprising location information user equipment that communicated with the SCS/AS that received the API calling request (P[0122, 0135], location change information of application invoking service API; P[0157], CAPIF can be integrated with service capability exposure function SCEF in the LTE system)


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647